DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This office action is in response to the amendment filed on 2/28/2022. Per the amendment, claims 1, 10-11, 13 and 15 have been amended, and claims 2-3 have been canceled. As such, claims 1 and 4-15 are pending in the instant application.
	Applicant has amended claim 1 to address previous rejection under 35 USC 112(b); the previous rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 10, it is unclear if the at least a first vibration element and a second vibration element connected to a headband are in addition to the at least one first and second vibration element 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 6,554,787 B1) in view of Saldivar (US 2009/0095299 A1).
With respect to claim 1, Griffin teaches A therapeutic vibration device (Fig.2) comprising: a headband having a body, the body configured to be positioned about a user's forehead and radially extend around the user's head such that the headband partially encompasses the user's head (col.2, lines 66-7 – col. 3, lines 1-11); at least one first vibration element connected to the body (Fig.1, 9, col. 3, lines 52-55 where element 9 is a vibratory treatment element within an inner pocket of the headband; col. 4, lines 4-8, “Vibratory treatment elements may include a plastic pouch with material encasing therein a battery operated vibratory motor, with a motor counter weight whose oscillating motion imparts a vibratory motion to the pouch. The degree of vibration may be made variable”); at least one second vibration element connected to the body (see Fig. 6, 3 vibratory elements 9), wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (each vibratory element has its own battery operated motor and therefore two vibratory elements are capable of being powered and operated at the same time), and the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not (because each vibratory element has its own battery operated motor, one vibratory element may be powered on and operated while the other is not), and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously (The degree of vibration of each vibratory element may be variable and one element may be operated at a degree of vibration that is  different from the other element, col. 4, lines 4-8).
Griffin does not teach at least one audio transducer connected to the body.
However, Saldivar teaches a similar vibration device comprising at least one audio transducer connected to the body (sound transducer 36; Fig. 2) to provide sleep inducing sounds such as white noise or music ([000]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Griffin to include an audio transducer connected to the body as taught by Saldivar to provide sleep inducing sounds such as white noise or music.
With respect to claim 9, Griffin as modified does not teach further comprising a continuous positive airway pressure mask connected to the body.
However, Saldivar teaches a headband (Fig.2, 31) with a vibrating element (40) further comprising a continuous positive airway pressure mask (18, Fig.2) connected to the body of the headband ([0015]) to help induce sleep in the patient ([0017]).

With respect to claim 10, Griffin teaches A method of providing therapeutic vibration, the method comprising: (a) providing a device of claim 1 including a headband having a body (Fig.2), the body configured to be positioned about a user's forehead and radially extend around the user's head such that the headband partially encompasses the user's head (col.2, lines 66-7 – col. 3, lines 1-11); at least one first vibration element connected to the body (Fig.1, 9, col. 3, lines 52-55 where element 9 is a vibratory treatment element within an inner pocket of the headband; col. 4, lines 4-8, “Vibratory treatment elements may include a plastic pouch with material encasing therein a battery operated vibratory motor, with a motor counter weight whose oscillating motion imparts a vibratory motion to the pouch. The degree of vibration may be made variable”); at least one second vibration element connected to the body (see Fig. 6, 3 vibratory elements 9), wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (each vibratory element has its own battery operated motor and therefore two vibratory elements are capable of being powered and operated at the same time), and the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not (because each vibratory element has its own battery operated motor, one vibratory element may be powered on and operated while the other is not), and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously (The degree of vibration of each vibratory element may be variable and one element may be operated at a degree of vibration that is  different from the other element, col. 4, lines 4-8). At least a first vibration element (9) and a second vibration element (9) connected to a headband (Fig.6,), (b) activating the first vibration element, the first vibration element having a first vibration characteristic (variable degree of vibration, col. 4, lines 4-8).
Griffin does not teach at least one audio transducer connected to the body and (c) activating at least one audio transducer connected to the headband, the audio transducer operating independently of the first vibration element.
However, Saldivar teaches a similar vibration device comprising at least one audio transducer connected to the body (sound transducer 36; Fig. 2) to provide sleep inducing sounds such as white noise or music ([000]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Griffin to include an audio transducer connected to the body as taught by Saldivar to provide sleep inducing sounds such as white noise or music. It is noted that with this modification, the at least one audio transducer would be activated and would be operated independently of the first vibration element as the audio transducer is an independent feature from the first vibration element.
	With respect to claim 14, Griffin as modified teaches wherein step (c) includes playing music (Saldivar, [0009]).

Claims 4, and 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Saldivar as applied to claim 1 and 10 above, and further in view of Takach (US 5,486,156).
With respect to claim 4, Griffin as modified teaches the limitations of claim 1.
further comprising a user input interface and a controller, wherein the controller is electrically coupled to the at least one first vibration element and the at least one second vibration element, and the controller is communicatively connected to a user input interface.
However, Takach teaches a vibratory head massager (Fig.3) further comprising a user input interface (Takach, variable resistor 63; Fig. 7; “external control knobs (not shown) could be used to operate the variable resistor”; col. 5, lines 31-34) and a controller (Takach, reference number 60; Fig. 7), wherein the controller is electrically coupled to the at least one first vibration element and the at least one second vibration element (Takach, “Fig. 7 shows a simple electrical schematic”; col. 5, lines 23. because the figure is of an electrical schematic, the controller would be electrically coupled to the vibration elements), and the controller is communicatively connected to a user input interface (Takach, Fig. 7 and col 5, lines 31-34, show that the controller is communicatively connected to the user input interface via the variable resistor 63) to allow for control of multiple variable speed motors (col 5. Lines 24 and 25).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Griffin as modified to further comprises a user input interface and a controller coupled to the first and second vibration elements to provide control of multiple vibration elements with one controller.
	With respect to claim 7, Griffin as modified does not teach wherein: in the first mode the at least one first vibration element is configured to operate with a first vibration characteristic; the at least one second vibration element is configured to operate with a second vibration characteristic; and the first vibration characteristic is different from the second vibration characteristic.
	However, Takach teaches wherein in the first mode the at least one vibration element is configured to operate with a first vibration characteristic (“each vibration generator unit is separately the at least one second vibration element is configured to operate with a second vibration characteristic (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach); and wherein the first vibration characteristic is different from the second vibration characteristic (“vibratory unit is connected to the unitary resilient skull cap and the units are not necessarily forcing the same frequencies”; col. 5, lines 13-15, Takach, and “Electrical controls are provided to fine tune the individual units”, (Abstract) col. 1, lines 42-44, “multiple sources of vibrations that can be tuned to different frequencies and amplitudes as desired”.
	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first and second vibration units of Griffin as modified to each operate with a different vibration characteristic from the other to allow the vibration units to be tuned to different frequencies and amplitudes as desired by the user.
	With respect to claim 8, Griffin as modified teaches wherein the at least one first vibration element is configured to operate for a longer duration than the at least one second vibration element (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach. Since each vibration unit is separately controlled, one of ordinary skill in the art could control the first one to operate longer than the second one). 
	With respect to claim 15, Griffin as modified teaches the limitations of claim 10.
	Griffin as modified does not teach the second vibration element having a second vibration characteristic, the second vibration characteristic being different from the first vibration characteristic.
	However, Takach teaches a vibratory head massager (Fig.3) with a first and second vibration element and activating the second vibration element (20,Fig.3), the second vibration element having a second vibration characteristic (“each vibration generator unit is separately controlled as to amplitude , the second vibration characteristic being different from the first vibration characteristic col. 5, lines 13-15, Takach, and “Electrical controls are provided to fine tune the individual units”, (Abstract) col. 1, lines 42-44, “multiple sources of vibrations that can be tuned to different frequencies and amplitudes as desired”.
	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first and second vibration units of Griffin as modified to each operate with a different vibration characteristic from the other to allow the vibration units to be tuned to different frequencies and amplitudes as desired by the user.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Saldivar and Takach as applied to claim 4 above, and further in view of Jones, JR. et al. (US 2017/0135894). 
	With respect to claim 5, Griffin as modified teaches that the user input interface includes at least one selector (Takach, “external control knobs (not shown) could be used to operate the variable resistor”; col. 5, lines 31-34). 
	Griffin as modified does not disclose that the user input interface is disposed on the body. 
	However, Jones JR., which discloses a therapeutic cap, teaches a user input interface that is disposed on the body (“control panel 84 is positioned in the compartment”; para. [0019], Fig. 3). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Griffin as modified, a user input interface that is disposed on the body, as taught by Jones JR, to provide a more compact device. 

	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Saldivar and Takach as applied to claim 4 and claim 10 above, and further in view of Hanbury (US 2017/0143935).
	With respect to claim 6, Griffin as modified does not disclose that the user input interface is wirelessly coupled to the controller. 
	However, Hanbury, which discloses an apparatus for providing stimulus to the brain, teaches a user input interface (external control unit 130a; Fig. 3A) that is wirelessly coupled to a controller (“external control unit 130a may wirelessly communicate with a wireless receiver/transmitter 130c of the controller 130”; para. [0027]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Griffin as modified, a controller capable of wireless communication, and a user input interface that is wirelessly coupled to the said wireless controller, as taught by Hanbury, to reduce clutter by limiting the amount of wires needed. 
	With respect to claim 11, Griffin as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a concussion sustained by the user. 
	However, Hanbury teaches providing therapeutic tactile stimulus to an individual with a concussion (para. [0031], lines 1-8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Griffin as modified, the step of performing the step (b) of claim 10 as part of a holistic regimen for a concussion sustained by the user, as taught by Hanbury, to provide therapeutic stimuli to the user. 

	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Saldivar as applied to claim 10 above, and further in view of Shimotori (US 2008/0275372). 
	With respect to claim 12, Griffin as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a user having a neurodegenerative disorder. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Griffin as modified, the step of performing the step (b) of claim 10 as part of a holistic regimen for a user having a neurodegenerative disorder, as taught by Shimotori, to invigorate cerebral functions (para. [0008], Shimotori).

	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Saldivar as applied to claim 10 above, and further in view of Garcia Molina et al. (US 2016/0058970), hereinafter Garcia. 
	With respect to claim 13, Griffin as modified does not disclose that the step (c) of claim 10 includes sounding an alarm to notify the user at a designated time of occurrence of an event. 
	However, Garcia, which discloses a system for sleep session management, teaches generating an auditory alarm to wake a user depending on the slow wave activity (see Fig. 7, para. [0024]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Griffin as modified, sounding an alarm at the step (c) of claim 10 to notify the user at a designated time of an occurrence of an event, as taught by Garcia, to provide alert the user that they have received the proper amount of sleep. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                          
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2010/0113991 A1) teaches a therapeutic massage device comprising a headband. Crawford (US 2017/0128321 A1) teaches a massage headband comprising vibration units.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANA A GALLEGOS/
Examiner, Art Unit 3785               
                                                                                                                                                                                         
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785